Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 2/8/2021, and is a Final Office Action. Claims 1-20 are pending in the application. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-10, 19 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11-12 of Application 14 056 726 (Patent 10181128). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference is the following:

Limitations in Instant Application:
1. (Currently Amended) A system comprising: a server comprising at least one hardware processor and a memory storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform server operations comprising: creating an advertisement, including a promotional description and a user- actionable link, the user-actionable link utilizing, on activation, at least one processor of a mobile device to connect to a promotional site within an online commerce site: and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/230,767Dkt: 2043.E17US2 Filing Date: December 21, 2018  causing a sending of a package to a location associated with a user identifier, the package including the advertisement and a purchased item; and an embedded device included in the package and configured to establish a communication link wirelessly with the mobile
 device based on a detection of the package being within proximity of the mobile device by the mobile device using near field communication without the user-actionable link being scanned by any camera on the mobile device, and to trigger activation of the user-actionable link in response to the detection of the package being within proximity of the mobile device without the user-actionable link being scanned by any camera on the mobile device; the server operations further comprising: generating a further promotional description, including a promotional item description, in response to the triggered activation of the user-actionable link, the generating of the further promotional description being based on information that was not available at the time the advertisement was created, and the further promotional description comprising the information that was not available at the time the advertisement was created, and transmitting the further promotional description to a display of the promotional site at the mobile device in response to the generating of the further promotional description.  
2. (New) The system of claim 1, wherein the server operations further comprise: receiving a purchase request from the mobile device, the purchase request corresponding to a promotion and a shopping session initiated at the promotional site.  
3. (New) The system of claim 2, wherein the server operations further comprise: receiving an activation indication corresponding to the user-actionable link; and initiating the shopping session at the promotional site, the shopping session associated with the user identifier and corresponding with the promotion, wherein the initiating is accomplished with a shopping interface on the mobile device and the shopping interface is one of a mobile web browser and a mobile application.  
4. (New) The system of claim 2, wherein the system operations further comprise: producing, at the conclusion of the shopping session, a checkout site including a user-selectable link and an indication that selection of the user-selectable link enables receipt of a promotional item.  
5. (New) The system of claim 2, wherein the system operations further comprise: in response to an activation indication, initiating the shopping session at the promotional site, the shopping session associated with the user identifier and corresponding with the promotion; receiving an indication of a requisite purchasing behavior that corresponds to the promotion and is associated with the user identifier; and granting a promotional item corresponding to the promotional item description in response to receiving the indication.  
6. (New) The system of claim 1, wherein the further promotional description includes a description of: the promotional item; at least one sale item relating to the purchased item; and 
7. (New) The system of claim 6, wherein the at least one sale item description includes a description of an item that has become available since a purchase of the purchased item and is selected by a seller of the purchased item.  
8. (New) The system of claim 1, wherein the system operations further comprise: including the promotional item description in the further promotional description, the including initiated in response to an activation indication of the user-actionable link; receiving an indication of the promotional item description being included in the purchase request.  
9. (New) The system of claim 1, wherein the user-actionable link is a scannable link and one of a barcode, a two-dimensional barcode, and a quick response code.  
10. (New) A computer-implemented method comprising: creating, by a server having at least one hardware processor, an advertisement, including a promotional description and a user-actionable link, the user-actionable link utilizing, on activation, at least one processor of a mobile device to connect to a promotional site within an online commerce site; causing, by the server, a sending of a package to a location associated with a user identifier, the package including the advertisement and a purchased item, the package further comprising an embedded device configured to establish a communication link wirelessly with the mobile device based on a detection of the package being within proximity of the mobile device by the mobile device using near field communication without the user- actionable link being scanned by any camera on the mobile device; triggering, by the embedded device, activation of the user-actionable link in response to the detection of the package being within proximity of the mobile device without the user- actionable link being scanned by any camera on the mobile device; generating, by the server, a further promotional description, including a promotional item description, in response to the triggered activation of the user-actionable link, the generating of the further promotional description being based on information that was not available at the time the advertisement was created, and the further promotional description comprising the information that was not available at the time the advertisement was created; and transmitting, by the server, the further promotional description to a display of the promotional site at the mobile device in response to the generating of the further promotional description.  
19. (New) A non-transitory machine-readable storage medium including instructions, that when implemented by at least one processor, performs operations comprising: creating, by a server having at least one hardware processor, an advertisement, including a promotional description and a user-actionable link, the user-actionable link utilizing, on activation, at least one processor of a mobile device to connect to a promotional site within an online commerce site;  triggering, by the embedded device, activation of the user-actionable link in response to the detection of the package being within proximity of the mobile device without the user- actionable link being scanned by any camera on the mobile device; generating, by the server, a further promotional description, including a promotional item description, in response to the triggered activation of the user-actionable link, the generating of the further promotional description being based on information that was not available at the time the advertisement was created, and the further promotional description comprising the information that was not available at the time the advertisement was created; and transmitting, by the server, the further promotional description to a display of the promotional site at the mobile device in response to the generating of the further promotional description.  


Limitations in Copending Application:
1. (Currently Amended) A system comprising: a server comprising at least one hardware processor and a memory storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform server operations comprising: determining location information of a mobile device associated with a user identifier based on global positioning system (GPS) data of the mobile device; creating an advertisement, including a promotional description and a user-actionable link, based, at least in part, on the location information of the mobile device, the user- actionable link utilizing, on activation, at least one processor of the mobile device to connect to a promotional site within an online commerce site; and causing a sending of a package to a location associated with the user identifier, the package including the advertisement and a purchased item; and an embedded device included in the package and configured to establish a communication link wirelessly with the mobile device based on a detection of the package being within proximity of the mobile device by the mobile device using near field communication without the user- actionable link being scanned by any camera on the mobile device, and to trigger activation of the user-actionable link in response to the detection of the package being within proximity of the mobile device without the user-actionable link being scanned by any camera on the mobile device;  the server operations further comprising: generating a further promotional description, including a promotional item description, in response to the triggered activation of the user-actionable link, the generating of the further promotional description being based on information that was not available at the time the advertisement was created, and the further promotional description comprising the information that was not available at the time the advertisement was created; transmitting the further promotional description to a display of the promotional site at the mobile device in response to the generating of the further promotional description; and receiving a purchase request from the mobile device, the purchase request corresponding to a promotion and a shopping session initiated at the promotional site.  
2. (Currently Amended) A method comprising: determining, by a server having at least one hardware processor, location information of a mobile device associated with a user identifier based on global positioning system (GPS) data of the mobile device; creating, by theserver, an advertisement, including a promotional description and a user-actionable link, based, at least in part, on the location information of the mobile device, the user-actionable link utilizing, on activation, at least one AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Serial Number: 14/056,726Dkt: 2043.E17US1 Filing Date: October 17, 2013 Title: INITIATING A PROMOTIONAL BENEFIT BY USER-ACTIONABLE LINK processor of the mobile device to connect to a promotional site within an online commerce site; causing, by theserver, a sending of a package to a location associated with the user identifier, the package including the advertisement and a purchased item, the package further comprising an embedded device configured to establish a communication link wirelessly with the mobile device based on a detection of the package being within proximity of the mobile device by the mobile device using near field communication without the user- actionable link being scanned by any camera on the mobile device[[,]]; triggering, by the embedded device, the detection of the package being within proximity of the mobile device without the user-actionable link being scanned by any camera on the mobile device; generating, by the server, a further promotional description, including a promotional item description, in response to the triggered activation of the user-actionable link, the generating of the further promotional description being based on information that was not available at the time the advertisement was created, and the further promotional description comprising the information that was not available at the time the advertisement was created; transmitting, by thserver, t-the further promotional description, mobile device,in response to the generating of the further promotional description; and receiving, by thserver, a mobile device, the purchase request corresponding to a promotion and a shopping session initiated at the promotional site.  
3. (Currently Amended) The method of claim 2 further comprising: receiving an activation indication corresponding to the user-actionable link; and initiating the shopping session at the promotional site, the shopping session associated with the user identifier and corresponding with the promotion, wherein the initiating is accomplished with a shopping interface on [[a]]the mobile device and the shopping interface is one of a mobile web browser and a mobile application.  
4. (Original) The method of claim 2 further comprising producing, at the conclusion of the shopping session, a checkout site including a user-selectable link and an indication that selection of the user-selectable link enables receipt of a promotional item.  
5. (Currently Amended) The method of claim 2 further comprising: in response to an activation indication, initiating the shopping session at the promotional site, the shopping session associated with the user identifier and corresponding with the promotion; receiving an indication of a requisite purchasing behavior that corresponds to the promotion and is associated with the user identifier; and granting a promotional item corresponding to the promotional item description in response to receiving the indication.  
6. (Original) The method of claim 2, wherein the further promotional description includes a description of: the promotional item; at least one sale item relating to the purchased item; and a stipulation that the promotional item is granted when the purchase request includes at least one sale item description.  
7. (Original) The method of claim 6, wherein the at least one sale item description includes a description of an item that has become available since a purchase of the purchased item and is selected by a seller of the purchased item.  
8. (Original) The method of claim 2 further comprising: including the promotional item description in the further promotional description, the including initiated in response to an activation indication of the user-actionable link; and receiving an indication of the promotional item description being included in the purchase request.  
11. (Original) The method of claim 2, wherein the user-actionable link is a scannable link and one of a barcode, a two-dimensional barcode, and a quick response code.  
12. (Currently Amended) A non-transitory machine-readable storage medium including instructions, that when implemented by at least one processor, performs operations comprising: determining, by a server having at least one hardware processor, location information of a mobile device associated with a user identifier based on global positioning system (GPS) data of the mobile device; creating, by the server, an advertisement, including a promotional description and a user- actionable link, based, at least in part, on the location information of the mobile device, the user- actionable link utilizing, on activation, at least one processor of the mobile device to connect to a promotional site within an online commerce site; causing, by the server, a sending of a package to a location associated with the user identifier, the package including the advertisement and a purchased item, the package further comprising an embedded device configured to establish a communication link wirelessly with the mobile device based on a detection of the package being within proximity of the mobile device by the mobile device using near field communication without the user-actionable link being scanned by any camera on the mobile device; triggering, by the embedded device, activation of the user-actionable link in response to the detection of the package being within proximity of the mobile device without the user-actionable link being scanned by any camera on the mobile device; generating, by the server, a further promotional description, including a promotional item description, in response to the triggered activation of the user-actionable link, the generating of the further promotional description being based on information that was not available at the time the advertisement was created, and the further promotional description comprising the information that was not available at the time the advertisement was created; transmitting, by the server, a-the further promotional description to a display of the promotional site at the mobile device in response to the generating of the further promotional description; and receiving, by the server, a purchase request from the mobile device, the purchase request corresponding to a promotion and a shopping session initiated at the promotional site.  


However, it would have been obvious to one having ordinary skill in the art at the filing date to determine location information of a mobile device “based on global positioning system (GPS) data of the mobile device“, since it would have been well known to one of ordinary skill in the art at the effective filing date of the invention to determine a mobile device location via the device’s GPS data; it would have been obvious to one having ordinary skill in the art at the filing date to change “creating an advertisement, including a promotional description and a user-actionable link, based, at least in part, on the location information of the mobile device” to “creating an advertisement, including a promotional description and a user- actionable link” , in order to cover slightly broader limitations. Furthermore, the claimed elements perform the same function as before. 


 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:
				
				The 35 USC 101 rejection has been overcome
	In response, Examiner agrees. The 35 USC 101 rejection has been overcome.

The 35 USC 112 rejections have been overcome
In response, Examiner agrees. The 35 USC 112 rejections have been overcome.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kambiz Abdi can be reached on (571) 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
2/10/2021